There is no claim of any want of care in supplying suitable instrumentalities, work-place, appliances, fellow-servants, rules, and regulations. As to all these matters it is conceded that the master's duty was performed. There was nothing abnormal about the method adopted by the defendant for the conduct of its business. But it is claimed the plaintiff was ignorant of a fact essential to his safety, which the defendant knew or ought to have known, and of which he was not warned. Hence it is claimed the failure to warn may be found to be the legal cause of the injury. In other words, if the plaintiff had been told that the beam might be pulled off the rear rest by the work Hawkins was doing, he would have kept his thumb off the ways of the lathe.
The plaintiff's case rests upon the proposition that where an accident results from the negligence of a fellow-servant, combined with the plaintiff's ignorance of the details of the work, he may recover upon the ground that he should have been instructed as to those details, so that he might know how to avoid the effect of negligent or purely accidental errors made by those with whom his work brings him in contact.
It is not necessary to now decide whether this is or is not a correct statement of the law. Assuming that it is, the plaintiff must show facts to which it is applicable. It is here that his case fails. The danger was one not likely to be encountered. It required negligent or accidental error in placing the blocking, failure to notice this fact when the axle was lifted up and placed, and the presence of the helper's hand on the ways of the lathe, directly under the heavy iron he knew the machinist was working upon. There was no occasion for the plaintiff to have his hands in this place. His sole duty at the time was to stand by awaiting further orders. Although not familiar with lathe work, he was a blacksmith of many years experience and presumably not ignorant of the likelihood that the iron would fall if moved endwise. He did not know what the machinist would do next. He did know the slight bearing the bar had at his end. Plainly, then, it might be expected that he would use some precaution for his own safety. In view of all these circumstances, it is not reasonable to conclude that all prudent employers would have told the plaintiff before setting him at this work that after the beam was lifted it would be moved *Page 20 
endwise some two inches. Unless there should occur the precise combination of circumstances which this case presents, no harm would result from the plaintiff's lack of knowledge. There was no general danger of accident of which the one happening was but one injurious result of many or even several which might have followed. Precautionary instruction is a duty only so far as there is reason to apprehend danger to those not instructed. It could not be found from the evidence here presented that there was substantial reason to expect the combination of circumstances which in fact occurred. There was no error in the ruling directing verdict for the defendant.
Judgment for the defendant.
BINGHAM, J., dissented: the others concurred.